EXHIBIT ACQUISITION OF NEU-HOPE TECHNOLOGIES, INC. by ADVANCED MEDICAL ISOTOPES CORPORATION AGREEMENT AND PLAN OF ACQUISITION This Agreement and Plan of Acquisition ("Agreement ") is entered into by andbetween Neu-Hope Technologies, Inc., a Florida corporation ("NHTI") UTEK CORPORATION, a Delaware corporation ("UTEK"),and Advanced Medical Isotopes Corporation, a Delaware corporation ("ADMD"). WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of NHTI ("NHTI Shares"); WHEREAS, before the Closing Date, NHTI will acquire the license for the fields of use as described in the License Agreement which is attached hereto as part of Exhibit A and made a part of this Agreement (License Agreement) and the rights to develop and market a patented and proprietary technology for the fields of uses specified in the License Agreement (Technology); WHEREAS, the parties desire to provide for the terms and conditions upon which NHTI will be acquired by ADMD in a stock-for-stock exchange ("Acquisition") in accordance with the respective corporation laws of their state, upon consummation of which all NHTI Shares will be owned by ADMD, and allissued and outstanding NHTI Shares will be exchanged for Preferred A Series stock of ADMD with terms and conditions as set forth more fullyin this Agreement; and WHEREAS, for federal income tax purposes, it is intended that the Acquisition qualifieswithin the meaning of Section 368 (a)(1)(B) of the Internal Revenue Code of 1986, as amended ( "Code"). NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt, adequacy and sufficiency of which areby this Agreement acknowledged, the parties agree as follows: ARTICLE 1 THE STOCK-FOR-STOCK ACQUISITION 1.01The Acquisition (a)AcquisitionAgreement.
